Citation Nr: 1143876	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  11-08 943	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 15, 2008 Decision of the Board, which denied the granting of service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

2.  Whether an October 15, 2008 Decision of the Board, which denied the granting of service connection for the residuals of hepatitis C, should be revised or reversed on the grounds of CUE.  

3.  Whether an October 15, 2008 Decision of the Board, which denied the granting of service connection for bilateral hearing loss, should be revised or reversed on the grounds of CUE.  

4.  Whether an October 15, 2008 Decision of the Board, which denied the granting of service connection for tinnitus, should be revised or reversed on the grounds of CUE.  

(The matter of the appellant's claim for service connection for a back disorder is addressed in a separately docketed Board decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from June 1968 to July 1969. 

This matter comes before the Board of Veterans Appeals (Board) of the Department of Veterans Affairs (VA) on the appellant's March 2011 motion alleging CUE in a previous Board Decision.  Specifically, in the motion, the appellant stated that error had been committed in the Board's decision issued on October 15, 2008.  

The issue of entitlement to service connection for the residuals of "neck injuries" has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  Additionally, the appellant, through his submissions to the Board concerning the separately decided claim involving clear and unmistakable error in the Board Decision, has proffered new evidence concerning his previously decided claims involving PTSD, bilateral hearing loss, the residuals of hepatitis C, and tinnitus.  These four new and material issue claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues either, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

      FINDINGS OF FACTS

1.  A Board Decision of October 15, 2008 denied the appellant's claim for entitlement to service connection for PTSD, the residuals of hepatitis C, bilateral hearing loss, and tinnitus.  

2.  The appellant has not adequately set forth allegations of clear and unmistakable error in the October 15, 2008 Decision, nor the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.  Moreover, the appellant has not shown that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time, were incorrectly applied. 


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the October 15, 2008 Board Decision, which denied the appellant's claim for entitlement to service connection for PTSD, on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2011). 

2.  The criteria for revision or reversal of the October 15, 2008 Board Decision which denied the appellant's claim for entitlement to service connection for the residuals of hepatitis C, on the basis of CUE have not been met.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404. 

3.  The criteria for revision or reversal of the October 15, 2008 Board Decision, which denied the appellant's claim for entitlement to service connection for bilateral hearing loss, on the basis of CUE have not been met.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404. 



4.  The criteria for revision or reversal of the October 15, 2008 Board Decision, which denied the appellant's claim for entitlement to service connection for tinnitus, on the basis of clear and unmistakable error, have not been met.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that it is not necessary to discuss the VCAA in connection with the appellant's Motion in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the provisions of the VCAA do not apply to a claim based on an allegation of clear and unmistakable error in a previous Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of clear and unmistakable "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  An allegation of clear and unmistakable error does not represent a "claim", but rather is a collateral attack on a final decision.  It involves a legal challenge to a prior Board decision and does not involve acquiring or submitting any additional evidence.  Therefore, the provisions of the VCAA are not for application in the adjudication of the issues of clear and unmistakable error in a prior final Board decision. 

A Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2011).  A final Board decision is subject to review by the Board on motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1400 (2011).  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2011).  Motions alleging such error are not, except as otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402 (2011). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011).  Moreover, the decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b) (2011). 

A clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c) (2011).  The following do not constitute clear and unmistakable error: 

(1)  changed diagnosis; 
(2)  failure to fulfill the duty to assist; or 
(3)  a disagreement as to how facts were weighed or evaluated. 

38 C.F.R. § 20.1403(d) (2011).  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011). 

The regulatory definition of clear and unmistakable error was based on prior rulings of the Court.  More specifically, it was observed in the notice of proposed rulemaking that Congress intended that VA adopt the Court's interpretation of the term "clear and unmistakable error."  Indeed, as was discussed in the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Thus, the Board is permitted to seek guidance as to the existence of clear and unmistakable error in prior Board decisions based on years of prior Court precedent regarding clear and unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003) (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications).  

In October 2008, the Board issued a Decision on whether the appellant had submitted sufficient evidence that would support awarding of service connection for PTSD, the residuals of hepatitis C, bilateral hearing loss, and tinnitus.  The Board found that the evidence did not support the appellant's claim and hence, his claim was denied.  The records reviewed prior to this decision included the appellant's service medical records, his post-service private and VA medical records, written statements submitted in support of the claim, and the appellant's testimony before the Board.  Also considered were other miscellaneous documents contained in the claims folder. The appellant was notified of that decision but he did not request reconsideration.  Hence, that action became final. 

The appellant has since come before the Board claiming that the Board's October 2008 decision contained clear and unmistakable error.  He has stated that the clear and unmistakable error occurred when the Board did not grant service connection for the four disabilities.  In essence, the appellant has claimed that the Board essentially ignored medical evidence contained in the claims folder.  He has also averred that since a medical examiner opinion obtained since 2008 now etiologically links, for example, the appellant's psychiatric condition with service that the Board Decision must be in error.  

As the Board previously pointed out, many of the items complained thereof by the appellant, items that he has said were an allegation of clear and unmistakable error in the October 2008 Decision, essentially relates to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. at 44.  The October 2008 Board Decision reviewed all of the relevant evidence that could be obtained and was of record.  The Board further considered potentially negative and positive evidence to include statements made by the appellant with respect to his claim.  (The Board would further point out that a change in a diagnosis does not constitute clear and unmistakable error.  See 38 C.F.R. § 20.1403(c).)  The Board weighed the evidence before it and reached its decision.  As noted above, the appellant's allegation is essentially a disagreement as to how the facts were weighed or evaluated, and does not constitute clear and unmistakable error.  

Additionally, the moving party has not identified any specific finding or conclusion in the October 2008 Board action that was undebatably erroneous.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board.  As the record at the time of the October 2008 decision included medical evidence both for and against the conclusion that the appellant had the claimed disabilities that were connected to service, the moving party's argument remains one that the Board should have weighed or evaluated the evidence differently, and, thus, cannot form the basis for a finding of clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2011).  

The Board would further add that the appellant has not asserted that the Board failed to apply the laws and regulations to the claim before it.  In order to show that clear and unmistakable error occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In this instance, the appellant has not averred that the laws and regulations were incorrectly applied.  Also, he has not argued how the decision would have been "manifestly different" if the laws and regulations were applied in a different manner.  Instead of being specific in his arguments with respect to the laws and regulations, the appellant has been vague and imprecise, and merely claimed that some type of error was committed.  As such, it is not clear how a different result would have ensued.  

Finally, the appellant has insinuated that the Board's Decision of October 2008 was arbitrary, capricious, and a violation of the appellant's statutory rights.  Yet, the appellant has not expanded his insinuations with respect to these points.  He has not said how the decision was arbitrary.  He has not pointed out why the Board's decision was capricious.  Moreover, the appellant has not detailed what statutory rights of the appellant were violated by the Board.  In other words, the appellant's statement in general with respect to clear and unmistakable error was vague and inarticulately crafted.  The Board therefore finds that the appellant has failed to plead a valid clear and unmistakable error claim with respect to these points, and as such, this portion of the appeal must be dismissed. 

As previously stated, a motion alleging clear and unmistakable error in a prior Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).  In this instance, the moving party has failed to clearly and specifically set forth alleged errors of fact or law in the October 15, 2008 Board Decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Instead, the appellant has merely expressed disagreement with how the Board has adjudicated the appellant's claim and that the Board should have weighed or evaluated the evidence differently.  This cannot form the basis for a finding of clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2011).  The Board emphasizes that in a clear and unmistakable error motion it is incumbent upon the moving party to set forth clearly and specifically the alleged clear and unmistakable error, and a disagreement as to how the facts were weighed or evaluated is not sufficient to satisfy this requirement.  38 C.F.R. § 20.1403 (2011).  As such, because the moving party has failed to comply with 38 C.F.R. § 20.1404(b) (2011) in his attempt to challenge the October 15, 2008, Board Decision on the basis of clear and unmistakable error, the Board must dismiss the motion to revise.  This is done without prejudice to refiling.



      ORDER

1.  The motion to revise or reverse the October 15, 2008 Decision of the Board, which denied the granting of service connection for PTSD, is denied.

2.  The motion to revise or reverse the October 15, 2008 Decision of the Board, which denied the granting of service connection for the residuals of hepatitis C, is denied.

3.  The motion to revise or reverse the October 15, 2008 Decision of the Board, which denied the granting of service connection for bilateral hearing loss, is denied.

4.  The motion to revise or reverse the October 15, 2008 Decision of the Board, which denied the granting of service connection for tinnitus, is denied.



                       ____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



